                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SAMUEL LOVE,                                          Case No. 19-cv-02268-SK
                                   8                     Plaintiff,
                                                                                               ORDER OF CONDITIONAL
                                   9              v.                                           DISMISSAL
                                  10     RONDY SIU, et al.,
                                                                                               Regarding Docket No. 20
                                  11                     Defendants.

                                  12           Plaintiff filed a notice of settlement in which he advised the Court that the above captioned
Northern District of California
 United States District Court




                                  13   matter has settled and that, as part of the settlement, the parties anticipate filing a stipulation of

                                  14   dismissal within sixty days. In light of the settlement, the Court HEREBY ORDERS that this

                                  15   action is DISMISSED without prejudice; provided, however that if any party hereto shall certify to

                                  16   this Court within ninety days, with proof of service, that the agreed consideration for settlement

                                  17   has not been delivered over, the foregoing order shall stand vacated and this case shall be restored

                                  18   to the calendar and set for trial. If no certification is filed, after passage of ninety days, the

                                  19   dismissal shall be with prejudice.

                                  20           IT IS SO ORDERED.

                                  21   Dated: December 18, 2019

                                  22                                                      ______________________________________
                                                                                          SALLIE KIM
                                  23                                                      United States Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28
